 

Exhibit 10.4

 

THIRD AMENDMENT TO

PURCHASE AND SALE AGREEMENT

 

THIS THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT (“Amendment”) dated the 3rd
day of December 2013, by and between MILLER CREEK RESIDENCES, LLC (“Seller”) and
TRADE STREET OPERATING PARTNERSHIP, L.P. (“Buyer”).

 

WITNESSETH:

 

WHEREAS, Seller and Buyer entered into that certain Purchase and Sale Agreement
having an Effective Date of February 22, 2013, as amended by that certain First
Amendment to Purchase and Sale Agreement dated April 8, 2013, as amended by that
certain Second Amendment to Purchase Agreement dated May 10, 2013 (collectively
“Agreement”); and

 

WHEREAS, the parties desire to amend certain terms and provisions of the
Agreement as hereinafter set forth.

 

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt, adequacy and sufficiency of which is hereby
acknowledged, the parties intending to be legally bound, hereby agree as
follows:

 

1.          The recitations heretofore set forth are true and correct and are
incorporated herein by this reference.

 

2.          The Agreement as amended by this Amendment remains in full force and
effect. To the extent of any inconsistency between the terms of this Amendment
and the terms of the Agreement, the terms of this Amendment shall supersede and
control to the extent of such inconsistency. Terms not otherwise defined herein
shall have the meaning set forth in the Agreement.

 

3.          On December 3, 2013 the Escrow Agent shall release the Earnest Money
to the Seller. The Earnest Money shall be non-refundable to the Buyer except in
the event of a default by the Seller or as otherwise provided in the Agreement.

 

4.          Section 4 of the Agreement is hereby amended to reflect that the
definition of “Closing Date” shall mean January 20, 2014 (“Initial Closing
Date”). The Buyer shall have the right upon written notice from Buyer to Seller
from time to time and prior to the Closing Date then in effect to extend the
Closing Date upon Buyer’s written request to Seller on a day-by-day basis until
January 31, 2014 (“Outside Closing Date”).

 

5.          In consideration of the Buyer’s extension of the Closing Date (i) to
the Initial Closing Date, at Closing, the Buyer shall pay to Seller an extension
fee of One Hundred Thousand Dollars ($100,000) (“Initial Closing Date Extension
Fee”), and (ii) after the Initial Closing Date, the Buyer shall pay to Seller a
daily extension fee of Ten Thousand Dollars ($10,000) (each such $10,000 paid to
Seller referred to as the “Daily Extension Fee(s)”) to the Seller for each day
the Initial Closing Date is extended at Buyer’s written request to Seller as
provided in this Section 4. The Initial Closing Date Extension Fee and any Daily
Extension Fee(s) shall not be credited against the Purchase Price and shall not
adjust the Purchase Price.

 

1

 

 

6.          This Amendment may be executed in any number of counterparts, each
of which, when executed, shall be deemed an original and all of which shall be
deemed one and the same instrument. Facsimile transmission signatures of this
Amendment shall be deemed to be original signatures.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

  SELLER:       MILLER CREEK RESIDENCES, LLC, a   Delaware limited liability
company       By: RMD-Memphis, LLC, an Alabama limited   Liability company, its
Manager             By: /s/ Robert B. Crumption III     Name: Robert B.
Crumption III     Title: Manager     Date: December 3, 2013

 

2

 

 

  BUYER:           TRADE STREET OPERATING   PARTNERSHIP, L.P., a Delaware
limited   partnership           By: Trade Street OP GP, LLC, a Delaware    
limited liability company, its General     Partner             By: Trade Street
Residential, Inc., a       Maryland corporation, its Sole       Member

 

  By: /s/ Michael Baumann   Name: Michael Baumann   Title: Chairman and CEO  
Date: December 3, 2013

 



3

 